 Case 1:19-cr-00059-LO Document 89 Filed 11/05/19 Page 1 of 2 PageID# 722



             IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF VIRGINIA
                       Alexandria Division

UNITED STATES OF AMERICA,              )
                                       )     No. 1:19-cr-59
    v.                                 )
                                       )     Hon. Liam O’Grady
DANIEL EVERETTE HALE,                  )
                                       )
                Defendant.             )


            DEFENSE NOTICE PURSUANT TO § 5 OF THE
           CLASSIFIED INFORMATION PROCEDURES ACT



    FILED WITH CISO ON NOVEMBER 5, 2019.



                                       Respectfully submitted,
                                       DANIEL EVERETTE HALE

                                       By Counsel,
                                       Geremy C. Kamens
                                       Federal Public Defender

                                       By: /s/ Todd M. Richman
                                       Todd M. Richman
                                       Va. Bar No. 41834
                                       Cadence A. Mertz
                                       Va. Bar No. 89750
                                       Assistant Federal Public Defenders
                                       Office of the Federal Public Defender
                                       1650 King Street, Suite 500
                                       Alexandria, VA 22314
                                       703-600-0840 (tel)
                                       703-600-0880 (fax)
                                       Cadence_Mertz@fd.org
  Case 1:19-cr-00059-LO Document 89 Filed 11/05/19 Page 2 of 2 PageID# 723



                         CERTIFICATE OF SERVICE

    I hereby certify that on November 5, 2019, I filed the foregoing using the
CM/ECF system, which will electronically serve a copy on counsel of record.

                                             /s/ Todd M. Richman
                                             Todd M. Richman
                                             Va. Bar No. 41834
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0845 (tel)
                                             703-600-0880 (fax)
                                             Todd_Richman@fd.org




                                         2
